M’NaiRT, J.
admitted the rule, as contended for by Pannell’s counsel, viz. that an answer, responding to the bill, and denying the allegation, .must be taken as true, unless contradicted by two positive witnesses, or one positive witness and strong corroborating circumstances. ■ He added: The reason of the rule is, that the complainant, by appealing to the conscience of his adversary, thereby admits his statement is entitled to some weight; otherwise, it would be as well to receive the answer without affidavit. Therefore, when the answer is sworn to, and is only contradicted by one witness, it is only oath against oath, and the complainant shall not have a decree. But, in this case, the bill is also sworn to; which seems to vary the rule. It is not oath against oath which is the reason for the adoption of the rule, but it is the oath of the complainant and one disinterested witness against the oath of the defendant. It seems to me, therefore, that in cases of injunctions, like the present, where the complainant has to swear to his bill, the rule does not apply.